                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

JANICE YOUNG and RAYMOND                     *
YOUNG                                        *
                  PLAINTIFFS                 *
V.                                           *
                                             *   CASE NO. 4:17CV00063 SWW
MENTOR WORLDWIDE LLC                         *
              DEFENDANT                      *

                             ORDER of DISMISSAL

      Before the Court is the parties’ stipulation of dismissal [ECF No. 149],

pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, advising

the Court that they have agreed to dismissal of this action, with prejudice, with

each party to bear its own costs and fees.

      IT IS THEREFORE ORDERED that this action is DISMISSED WITH

PREJUDICE.

      IT IS SO ORDERED THIS 22ND DAY OF JANUARY, 2020.

                                       /s/Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE
